Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, taken alone or in combination thereof, fails to teach:
Claim 1:  determining a plurality of battery cell parameters; determining a peak current limit and a continuous current limit based on at least one of the plurality of battery cell parameters; determining a predicted peak voltage using an RC equivalent circuit model of the battery cell, wherein at least one of a plurality of RC equivalent circuit model parameters is set based on the specified prediction time, at least one of the plurality of battery cell parameters, and the peak current limit; determining a voltage buffer value based on the predicted peak voltage; determining a temperature buffer value based on a plurality of temperature measurements; determining a maximum current limit based on a weight function applied to the peak current limit and the continuous current limit, wherein the weight function value is determined based on the voltage buffer value and the temperature buffer value; determining a predicted maximum voltage based on the RC equivalent circuit model of the battery, wherein at least one of the plurality of RC equivalent circuit model parameters is set based on the specified prediction time, at least one of the plurality of battery cell parameters, and the maximum current limit; and
determining the maximum power limit based on the maximum current limit and the

Claim 11: a controller, wherein the controller is configured to receive data for a plurality of battery cell parameters and the plurality of temperature measurements from the sensor system, and wherein the controller is configured to estimate the maximum power limit of the battery cell using a method comprising: determining a peak current limit and a continuous current limit based on at least one of the plurality of battery cell parameters; determining a predicted peak voltage using an RC equivalent circuit model of the battery cell, wherein at least one of a plurality of RC equivalent circuit model parameters is set based on the specified prediction time, at least one of the plurality of battery cell parameters, and the peak current limit; determining a voltage buffer value based on the predicted peak voltage; determining a temperature buffer value based on the plurality of temperature measurements; determining a maximum current limit based on a weight function applied to the peak current limit and the continuous current limit, wherein the weight function value is determined based on the voltage buffer value and the temperature buffer value; determining a predicted maximum voltage based on the RC equivalent circuit model of the battery, wherein at least one of the plurality of RC equivalent circuit model parameters is set based on the specified prediction time, at least one of the plurality of battery cell parameters, and the maximum current limit; and
determining the maximum power limit based on the maximum current limit and the maximum voltage limit, in combination with the remaining limitations of independent claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ARUN C WILLIAMS/           Primary Examiner, Art Unit 2859